Willson, Judge.
This case being a misdemeanor over which, under the Constitution, the county and justices’ courts have concurrent jurisdiction, exclusive of the district courts, the conviction cannot be sustained ■ unless jurisdiction had been conferred upon the district court of Atascosa county under Article 5, section 22, of the Constitution.
We think this was done by the act of March 16, 1883. (Laws of Eighteenth Leg., p. 24.) That act divests the county court of Atascosa county of jurisdiction over criminal cases. It vests in the district court of said county exclusive jurisdiction over criminal cases then pending in said county court. It then provides in the following language: “And the district court shall have and exercise all the civil and criminal jurisdiction heretofore vested in said county court by the Constitution and laws, and not divested by this act.” The word not, which we have italicized, evidently was placed where it is found through mistake. If we are to regard it as a word intentionally placed there, its effect would be to defeat entirely the manifest intention and purpose of the statute. It directly conflicts with the other provisions of the act. It confers upon the district court all jurisdiction not divested out of the county court, and the only jurisdiction not so divested is that pertaining to probate matter, to issue certain writs, to punish contempts, and to determine questions of eminent domain in certain cases. All other jurisdiction which said county court formerly had is expressly divested out of it by the same act. If this word not is left out of the sentence, then *78the provisions of the act harmonize, and the intent of the Legislature is accomplished.
Are we at liberty, in construing the statute, to disregard this word in order that the plain intent of the law may be made to prevail? We think we are. When the intention of a statute is plainly discernable from its provisions, that intention is as obligatory as the letter of the statute, and will' even prevail over the strict letter. (Brooks v. Hicks, 20 Texas, 666; Forshey v. R. R. Co., 16 Texas, 516.) A thing which is within the intention of the makers of a statute is as much within the statute as if it were within the letter, and a thing which is within the letter is not within the statute unless it be within the intention of the makers. (Holmes v. Casley, 31 N. Y., 290; Chase v. R. R. Co., 26 N. Y., 523.) In construing a statute the principal object should be to arrive at the intention of the Legislature. Such construction ought to be given the statute as will best answer the intention which its makers had m view. Whenever the intention can be discovered, it ought to be followed, although it may seem to be contrary to the letter of the statute. (People v. Utica Ins. Co., 15 John. R., 358, 380; Sedgw. on Con. and Stat. Law, p. 225 et seq.; Potter’s Dwarris on Stat., p. 174 et seq.)
We are of the opinion that the court did not err in overruling defendant’s plea to the jurisdiction. It was competent for the Legislature to divest the county court of its criminal jurisdiction, and to vest that jurisdiction in the district court. (Mora v. The State, 9 Texas Ct. App., 406.) This, we think, was accomplished by the act of March 16, 1883.
We are further of the opinion that the jurisdiction thus conferred upon the district court is the same divested out of the county court, as to all cases not then pending in said county court; that is, that the jurisdiction is not exclusive, but only concurrent with justices’ courts, in cases over which justices’ courts have heretofore had jurisdiction. In other words, we do not think that the act referred to in any way affects the juris - diction of the justices of the peace of Atascosa county, but that they have the very same jurisdiction now that they had before the passage of said act.
We have discovered no error in the conviction, and the judgment is affirmed.

Affirmed.

Opinion delivered April 30, 1884.